It is ordered and adjudged by this court, that the order of the said Public Utilities Commission be, and the same is hereby, reversed. The court find that the order in question, in so far as it authorizes motor bus service between Xenia and Dayton, by way of Osborn, by practically through service and without conditions or restrictions, results in establishing a new line of transportation in competition with an existing transportation line furnishing reasonably adequate service and the same is in conflict with the principles announced by this court in the case of McLain v. Public Utilities Commission,110 Ohio St. 1, 143 N.E. 381.
The case is remanded to the public utilities commission with direction to require the schedule of operation over the routes between Xenia and Osborn and between Osborn and Dayton to be so modified as to prevent the establishment of such *Page 707 
practically through and continuous service in violation of the principles of the McLain case, supra.
Order reversed and cause remanded.
MARSHALL, C.J., JONES, MATTHIAS, ALLEN, KINKADE and ROBINSON, JJ., concur.